EXHIBIT 10.11

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT (“Amendment”) is dated as of July 6, 2009, and is entered into
between Dice Holdings, Inc., a Delaware corporation (the “Company”), and Thomas
M. Silver (“Employee”). Capitalized terms used but not defined herein have the
meanings ascribed to such terms in the Employment Agreement (defined below).

WHEREAS, Employee and the Company entered into an employment agreement dated as
of July 9, 2001, and amended as of August 17, 2004 (the “Employment Agreement”),
pursuant to which Employee serves as the Senior Vice President, Marketing of the
Company; and

WHEREAS, the Company and Employee wish to further amend the Employment Agreement
with respect to the acceleration of vesting of stock options under certain
circumstances as set forth herein and agree that all other terms and conditions
of the Employment Agreement shall otherwise remain in place, except as expressly
amended herein.

NOW THEREFORE, for and in consideration of the premises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties to this Amendment hereby agree as follows:

I. Amendment to Employment Agreement. Section 3(a) of the Addendum to Employment
Agreement is hereby amended by inserting the following language immediately
after the words “annual base salary” at the end thereof:

“, and the Employee shall also be entitled to accelerated stock option vesting,
effective upon such Termination, with respect to twenty-five percent (25%) of
the shares of Company common stock underlying each of the Employee’s then
unvested outstanding stock options”.

II. Acknowledgments. Employee acknowledges that he has reviewed the provisions
of this Amendment and considered the effect of these provisions on his rights
under the Employment Agreement, has had adequate opportunity to consult with
counsel with respect to these provisions and fully and freely consents to the
terms of this Amendment.

III. Miscellaneous.

A. This Amendment may be executed in counterparts, each of which shall be deemed
to be an original and both of which together shall constitute one and the same
instrument.

B. Except as provided herein, the provisions of the Employment Agreement are and
shall remain in full force and effect, and such provisions and those as so
amended by this Amendment are hereby ratified and confirmed in their entirety by
Employee and the Company.



--------------------------------------------------------------------------------

C. This Amendment shall be deemed to be made in the State of New York, and the
validity, interpretation, enforceability, and performance of this Amendment
shall be governed by and construed in accordance with the laws of the State of
New York without giving effect to its conflict of law rules.

D. This Amendment shall become effective as of the date first above written.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by a
duly authorized officer of the Company, and Employee has executed this
Amendment, each as of the day and year first above written.

 

DICE HOLDINGS, INC. By:  

/s/ Scot W. Melland

Name:   SCOT W. MELLAND Title:   PRESIDENT, CEO & CHAIRMAN EMPLOYEE

/s/ Thomas M. Silver

Thomas M. Silver

Signature Page –Amendment to Employment Agreement